Citation Nr: 0015007	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-02 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of a proper initial rating for prostatitis, 
currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1996.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
chronic prostatitis, and assigned a noncompensable 
evaluation, effective from September 22, 1996. The veteran 
filed a timely appeal, contending that the severity of his 
service-connected prostatitis warranted an initial 
compensable evaluation, and that the severity of that 
disability had increased since the time he was last examined.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for review.  


REMAND

The record shows that the veteran was diagnosed with 
prostatitis in service.  Service connection for prostatitis 
was granted by a February 1998 rating decision, and an 
initial noncompensable evaluation was assigned, effective 
from September 22, 1996.  That decision was based on the 
report of a VA rating examination dated in November 1996, in 
which the veteran was diagnosed with prostatitis by history.  
At the time of that examination, the veteran had complained 
of experiencing prostate trouble for the previous year and 
indicated that he had been advised that he had urethritis and 
a stricture in addition to prostatitis.  

The veteran reported experiencing dysuria and hesitancy prior 
to a dilation of the urethra.  According to the veteran, the 
last dilation was performed in June 1996.  He indicated that 
he did not experience any current urinary problems, but did 
experience nocturia twice nightly.  On examination, the 
veteran's prostate was tender to palpation, but was otherwise 
normal in size and was soft.  

In his substantive appeal, the veteran asserted that he 
experienced daily pain on prolonged standing, which he 
claimed left him tender in the area of the prostate.  He 
indicated that his prostatitis caused problems with his 
marriage during sexual intercourse, and that he saw a 
physician for treatment on a regular basis.  Further, at the 
time his VA Form 646 was submitted in April 1999, the veteran 
asserted that his prostatitis had become progressively worse 
since he was last examined in November 1996.  

The veteran appeared at a personal hearing in November 1999 
before the undersigned Board Member at the RO, and testified 
that he had experienced a voiding problem in service due to 
his prostatitis.  The veteran testified that he continued to 
experience problems voiding, and had to void at least twice 
during the night.  The veteran indicated that his prostatitis 
sometimes involved "accidents" or involuntary urination.  
The veteran testified that he was employed on a full-time 
basis, and that during a typical 8-hour workday, he would 
have to void approximately 8-10 times.  Further, the veteran 
stated that prolonged standing or ejaculation would cause 
pain that could last for 24 hours at a time.  He indicated 
that the pain was always present in some form.  In addition, 
once he experienced an urge to void, the veteran indicated 
that intentional voiding would involve a significant effort.  
He stated that he had undergone five dilations since the 
initial procedure in service in June 1996.  The last dilation 
had occurred in October 1998.  He indicated that he had to 
void on an hourly basis, and at times had to void twice an 
hour, and at least twice while trying to sleep at night.  The 
veteran testified that voiding was painful because he had to 
push to produce results.  He stated that his antibiotic 
treatment ended in September 1999, but was not particularly 
successful.  

The Board finds that inasmuch as the veteran has asserted 
that the severity of his service-connected disability has 
increased since the time of his last rating examination of 
November 1996, he should be scheduled to undergo an 
additional rating examination to assess the severity of his 
prostatitis.  In addition, the Board observes that the 
veteran has testified that he undergoes regular treatment for 
his service-connected disability, but notes that the records 
pertaining to such treatment have not been sought.  
Therefore, the Board finds that before the veteran is 
scheduled to undergo his rating examination, those records 
pertaining to his service-connected prostatitis should be 
obtained and associated with the claims file.  Thereafter, 
the claim should be adjudicated on a de novo basis, taking 
into account all relevant evidence and diagnostic criteria.  

The Board further notes that the veteran has appealed the 
initial assignment of a disability rating.  An appeal from 
the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, all evidence 
submitted or pertaining to this claim from the time it was 
filed through the present time must be considered.  Id.  

Therefore, in light of the foregoing, and in order to fully 
and fairly adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action.  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
medical records pertaining to treatment 
for his prostatitis dated since his 
discharge from service.  

2.  The veteran should be scheduled to 
undergo a VA rating examination to 
evaluate the severity and symptoms 
associated with his prostatitis.  All 
indicated studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review in advance of the scheduled 
examination.  The examiner is requested 
to include a complete rationale for all 
opinions expressed in the typewritten 
report of the examination.  

3.  Following completion of the requested 
development, the RO should adjudicate the 
issue of determination of a proper 
initial rating for prostatitis on a de 
novo basis.  The RO should consider 
whether a staged rating is appropriate 
(Fenderson, supra), and whether 
application of extraschedular provisions 
is warranted.  See generally 38 C.F.R. 
§ 3.321(b)(1) (1999); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  If the 
determination is not favorable to the 
veteran, he and his service 
representative should be provided a 
supplemental statement of the case, and 
be provided an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the veteran's claim, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




